 1
     A PROFESSIONAL CORPORATION
 2
     Stephen E. Horan, SBN 125241
 3   Matthew W. Gross, SBN 324007
     350 University Avenue, Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706
 6   OFFICE OF COUNTY COUNSEL
     COUNTY OF BUTTE
 7   Bruce S. Alpert, SBN 075684
     Brad J. Stephens, SBN 212246
 8   25 County Center Drive
     Oroville, CA 95965
 9   TEL: (530) 538-7621
     FAX: (530) 538-6891
10
11   Attorneys for Defendants, COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S DEPARTMENT,
     BUTTE COUNTY DISTRICT ATTORNEY’S OFFICE, KORY HONEA, VAJ THAO, and MICHAEL
12   RAMSEY
13   Exempt from Filing Fees Pursuant to Government Code § 6103

14
                                      UNITED STATES DISTRICT COURT
15
                                     EASTERN DISTRICT OF CALIFORNIA
16
17   CLAYTON GUNN JR.,                                 Case No.: 2:19-cv-01729-KJM-DMC
18
                        Plaintiff,                     STIPULATION AND ORDER
19                                                     ALLOWING PLAINTIFF TO FILE
     v.                                                FIRST AMENDED COMPLAINT
20
21   COUNTY OF BUTTE, BUTTE COUNTY
     SHERIFF’S DEPARTMENT, BUTTE
22   COUNTY DISTRICT ATTORNEY’S OFFICE,                Complaint Filed: 09/03/2019
     KORY HONEA, VAJ THAO, MICHAEL
23   RAMSEY, DOES 1-10,
24
                 Defendants.
25   __________________________________/
26
     ///
27
     ///
28
     ///
      {02137724.DOCX}                              1

     STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
 1           Defendants COUNTY OF BUTTE, BUTTE COUNTY SHERIFF’S DEPARTMENT, BUTTE
 2   COUNTY DISTRICT ATTORNEY’S OFFICE, KORY HONEA, VAJ THAO, and MICHAEL

 3   RAMSEY stipulate to allow Plaintiff, CLAYTON GUNN, to file a First Amended Complaint.

 4           IT IS HEREBY STIPULATED, between Plaintiff and Defendant, that:

 5           1. Plaintiff should be granted leave to amend to file his First Amended Complaint by no later than

 6               March 15, 2020; and
             2. Defendant’s responsive pleading shall be due thirty (30) days after the First Amended
 7
                 Complaint is filed.
 8
             IT IS SO STIPULATED.
 9
     Date: __________________                             PORTER | SCOTT
10
                                                          A PROFESSIONAL CORPORATION
11
12                                                        By_________________________________
                                                          Stephen E. Horan
13
                                                          Matthew W. Gross
14                                                        Attorneys for Defendants

15   Dated: ___________________                           CLAYTON GUNN
16
                                                          By _____________________________
17                                                              Clayton Gunn
                                                                 Pro Se Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      {02137724.DOCX}                                    2

     STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
 1                                                  ORDER
 2   The Court having reviewed the foregoing Stipulation and good cause appearing therefore:
 3           IT IS HEREBY ORDERED that Plaintiff CLAYTON GUNN JR. is granted leave to amend to
 4   file his First Amended Complaint by March 15, 2020.
 5           IT IS ALSO ORDERED that Defendants’ responsive pleading shall be due thirty (30) days
 6   after the First Amended Complaint is filed.
 7           IT IS ALSO ORDERED that the scheduling conference, currently set for April 1, 2020, in
 8   continued to May 13, 2020, at 10:00 a.m. before the undersigned in Redding, California.
 9   IT IS SO ORDERED.
10
11   Dated: January 30, 2020
                                                       ____________________________________
12
                                                       DENNIS M. COTA
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      {02137724.DOCX}                                   3

     STIPULATION AND ORDER ALLOWING PLAINTIFF TO FILE FIRST AMENDED COMPLAINT
